Citation Nr: 1802673	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  09-40 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether the appellant is an eligible surviving spouse for the purpose of receiving VA death benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to June 1955.  He died in August 2007.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an Administrative Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois that denied the appellants claims for dependency and indemnity compensation (DIC), death pension, and accrued benefits.

The Veteran testified before the undersigned at a September 2011 Video Conference hearing.  The hearing transcript is of record.  

In December 2011, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran died on August [REDACTED], 2007.

2.  The appellant married the Veteran on April [REDACTED], 2007.

3.  The appellant and the Veteran had not prior to April 2007 formed either a common-law marriage or a deemed valid marriage. 
4.  The appellant was married to the Veteran for less than a year.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving spouse of the Veteran.  38 U.S.C. §§ 101 (3), 1304, 1310, 1311, 1318, 1541, 5107 (2012); 38 C.F.R. 
§§ 3.1 (j), 3.50, 3.52, 3.53, 3.54 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in December 2012 and October 2015.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); 
see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, VA has fulfilled its duty to assist in the development of the record, including through the steps completed at the direction of the prior December 2011 Board remand (such as providing the appellant with proper notice and obtaining pertinent information from the appellant and her acquaintances).  The appellant was afforded the opportunity to submit additional evidence as well as testify at a Board hearing, which was held in September 2011.  Neither the information of record nor the contentions of the appellant suggest that additional pertinent information or evidence can be obtained in this case through further assistance from VA.


Legal Criteria

The surviving spouse of a qualified veteran is eligible to receive death benefits 
(i.e., DIC, compensation, accrued benefits, or pension) if the surviving spouse was married to the veteran for one year or more.  38 U.S.C. §§ 1102, 1304, 1310; 
38 C.F.R. § 3.54 (a).  To qualify as a surviving spouse, the person's marriage to the veteran must meet the requirements of either 38 C.F.R. § 3.1 (j) or 38 C.F.R. § 3.52.  38 C.F.R. § 3.50 (b).  Under 38 C.F.R. § 3.1 (j), a marriage is defined as "a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued."  38 C.F.R. § 3.1 (j); see 38 U.S.C. § 103 (c).

In VAOPGCPREC 58-91, the General Counsel of VA held that lack of residence in a jurisdiction recognizing common law marriage is not a bar to establishing a common law marriage for a surviving spouse claimant.  The rationale is that the common law marriage could be "deemed valid" under 38 C.F.R. § 3.52 on the theory that the surviving spouse could have entered into the purported common law marriage without knowledge of the fact that there was an impediment to the marriage.

Under 38 C.F.R. § 3.52, where an attempted marriage of a claimant to the Veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (a) The marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage (see § 3.54(d)), and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabited with the veteran continuously from the date of marriage to the date of his or her death as outlined in § 3.53, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  
See also 38 U.S.C. § 103 (a).  A marriage will be deemed valid if the appellant's signed statement that he or she had no knowledge of an impediment to marriage to the Veteran is accepted, in the absence of information to the contrary, as proof of that fact.  38 C.F.R. § 3.205 (c).

The requirement of a formal marriage ceremony by a jurisdiction that does not recognize common law marriage, such as Illinois, constitutes a "legal impediment" to that marriage under 38 C.F.R. § 3.52.  See Lamour v. Peake, 544 F.3d 1317, 1322 (Fed.Cir. 2008) (citing VA Gen. Coun. Prec. 58-91 (June 17, 1991)).  "The determination of a claimant's knowledge of a legal impediment is viewed in terms of 'what the appellant's state of mind was at the time that the invalid marriage was contracted.'"  Id. at 1323 (quoting Dedicatoria v. Brown, 8 Vet.App. 441, 444 (1995)). 

When a surviving spouse submits proof of marriage and meets the requirements for a deemed valid marriage, VA will accept the surviving spouse's statement that she had no knowledge of an impediment to marriage, absent information to the contrary, as proof of that fact.  38 C.F.R. § 3.205 (c).

A common law marriage is not valid in the state of Illinois.  75 Ill. Comp. Stat. 5/214 (2004).  In fact, the state of Illinois has not recognized the validity of common law marriages since June 1905, over 100 years ago.  See People v. McCarthy, 132 Ill. 2d 331, 138 Ill. Dec. 292, 547 N.E. 2d 459 (1989). 

Analysis

The Board thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the claimant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The record includes the appellant's marriage certificate, showing that she married the Veteran on April [REDACTED], 2007.  The Veteran died shortly thereafter, on August [REDACTED], 2007.  

In her March 2008 notice of disagreement and October 2009 substantive appeal (via VA Form 9), she asserted that she and the Veteran attempted to get married several times during the sixteen years they were together; however, each time they planned to get married he got sick and was hospitalized.  She stated that the Veteran was her husband for sixteen years and everybody knew this.  She indicated that she was going to obtain sworn statements from people who could corroborate her contentions.

During the September 2011 video conference hearing, the appellant testified that
she and the Veteran had lived together in her apartment in Chicago since 1990.  
See hearing transcript, page 4.  She also testified that during their time together, they also moved to a new apartment, which was also in her name, due to the Veteran having a poor financial history.  She furthered that she had a large family in the Chicago area and that the Veteran was accepted as her spouse prior to their official marriage.  She also stated that they merged their finances during the period they lived together in a bank account owned by the Veteran, to which she was added.  See hearing transcript, page 8.  Even though they held themselves out as husband and wife, they still wanted to formalize that marriage.  She reiterated they would have been married for over 10 years, but the Veteran kept getting sick, and they could not get married.  See hearing transcript, page 16.  She testified that she did not know that the State of Illinois did not recognize common law marriages.  See hearing transcript, page 17-19.

In her November 2015 Statement of Marital Relationship, the appellant reported that she and the Veteran lived together from July 1992 until his death and that they were never separated.

As a preliminary matter, the Veteran and the appellant were legally married in April 2007, less than one year prior to the Veteran's death in August 2007.  As such, the appellant cannot be recognized as a surviving spouse based on their legal marriage.  Moreover, the evidence does not indicate that the two had any children together.  
38 C.F.R. § 3.54.

The appellant contends that she is the surviving spouse of the Veteran as they held themselves out as husband and wife prior to the date of their legal marriage.  She stated that they resided together for over 15 years prior to his death in 2007.  In essence, she claims that she and the Veteran entered into a common law marriage prior to their official marriage in April 2007.

In support of her claim, the appellant has submitted statements from her mother, her daughter and her son, all of whom report that the appellant and the Veteran lived together as husband and wife for many years (since early 1990's) prior to his death.  

The record contains numerous official VA documents completed and signed by the Veteran, that contradict the appellant's allegation that she and the Veteran lived together continuously as husband and wife since the early 1990's.  Specifically, in an October 1997 Application for Compensation or Pension, the Veteran reported that he was divorced and that his nearest relative was his daughter, E.M.  He indicated again in an October 2000 Application for Compensation or Pension that he was divorced.  In a July 2002 Financial Status Report, the Veteran indicated that he was divorced.  In a March 2004 Income-Net Work and Employment Statement, the Veteran reported that he was divorced.  A Direct Deposit Enrollment Form completed by the Veteran in June 2005 lists the Depositor on the account as E.L., the Veteran or [REDACTED].  The appellant's name is not listed.  Moreover, award letters from 2000 to 2005 note that the Veteran was being paid as a single veteran with no dependents.  There is no indication in the record of the Veteran ever reporting that he had remarried or requesting that his spouse be added to his award and he did not submit documentation to change his dependency status.
The record also contains numerous first-hand reports from the Veteran that contradict the appellant's allegation that they lived together continuously, as common law husband and wife for at least 10 years.  Specifically, 1998 private treatment records, submitted in November 2003, show that the Veteran reported that he was divorced.  During VA outpatient treatment in September 2000, the Veteran reported that he lived with his landlord who helped with his medication management.  During a March 2001 VA examination, the Veteran reported that he lived alone and handled all his own self-care needs, home upkeeping and finances.  During a July 2004 VA examination, the Veteran again reported that he was divorced.  During VA outpatient treatment in November 2004, the Veteran reported that he had been divorced since 1964, and that he was living at that time with his landlady, "[REDACTED]," who used to be his girlfriend.  He also reported that he spoke to his ex-wife on the phone twice a week.  During a VA Social Work Assessment in August 2005, the Veteran reported that his landlord, [REDACTED], would assist him upon his discharge.  During VA outpatient treatment in September 2005, he reported that he continued his 14-year relationship with his girlfriend.  In November 2005, less than 2 years prior to his death, he reported that he was living alone in his own apartment, but his landlord came in daily to assist him with food preparation.

The Board finds that the preponderance of the evidence is against a finding that the appellant and the Veteran were "deemed" married pursuant to 38 C.F.R. § 3.52.  In order for the appellant to be successful under the foregoing "deemed valid" theory, the evidence must satisfy the threshold criteria for a common law marriage superimposed by 38 C.F.R. § 3.205 (a)(6); namely, 1) that there was an agreement between the appellant and the Veteran to be married; 2) that there was cohabitation between the parties; and 3) that the parties held themselves out as husband and wife and were generally accepted as such in the communities in which they lived. 

In this regard, there is no evidence of record to show that an attempted marriage occurred one year or more before the Veteran died, as attested by the appellant in statements and testimony throughout the appeal.  Cohabitation in and of itself cannot be considered an attempted marriage and the fact that the parties, after reportedly cohabitating for years, did not take active steps to have a validly recognized marriage in the state of Illinois until April 2007, despite the Veteran's alleged continuous illness, does not reflect that the Veteran and appellant formed, or intended to form a marriage prior to that time.  In this regard, the Board notes that the Veteran was able to attend VA treatment up until at least 2006, and there is no allegation that he was bedridden or incompetent and unable to participate in a legal marriage ceremony for so many years.

Furthermore, besides the statements submitted by the appellant's mother, son and daughter, there is no evidence of record to show that the appellant and the Veteran cohabitated continuously since the early 1990's until the time of his death in 2007.  In this regard, as noted above, the address given by the Veteran on all of his VA correspondence from the early 1990's up until the time of his death was different than the addresses given by the appellant.  The Veteran's death certificate lists the same home address as his other VA correspondence, but a different mailing address.  However, the mailing address is also not the address where the appellant claims she and the Veteran resided.  The appellant has reported that the Veteran did not change his address because he was afraid that his mail would be stolen from a broken mailbox at the address where they actually resided.  However, the Board notes that there is no documentation showing that the Veteran ever lived anywhere besides the address listed on all of his VA correspondence.  Moreover, the evidence shows that for many years during the time in which the appellant claims she and the Veteran lived together (early 1990's to 2007), the Veteran actually reported that he lived alone or with his landlord, but he never reported living with the appellant.  See VA outpatient treatment records dated in September 2000, March 2001 and November 2005.  

Finally, the Board finds that the overwhelming evidence of record discussed above, which includes official VA correspondence signed by the Veteran and his reports during VA and private treatment, does not show that the Veteran held himself out to be married to the appellant prior to their marriage in April 2007.  In fact, evidence leads to the conclusion that the Veteran considered himself to be divorced, up until his marriage to the appellant in April 2007.  There is no indication from the Veteran himself that he considered the appellant to be his wife or that he was living with the appellant.  The Board notes that the Veteran reported during VA treatment that he was in a 14-year relationship with his girlfriend, however, the Board finds that it is unclear whether he was referring to the appellant or his landlady, [REDACTED], whom he made reference to on more than one occasion during outpatient treatment, as his friend/caretaker and as a girlfriend, and whom he reported knowing for many years.  

The Board carefully reviewed the appellant's arguments; however, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C. §§ 503, 7104 (2012); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).

In light of the above, the appellant is not recognized as the Veteran's surviving spouse for the purposes of establishing eligibility for VA death benefits, and the claim is denied.  The preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim must be denied.  
38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of receiving VA death benefits is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


